Citation Nr: 0944966	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for a right leg deep 
venous insufficiency with ulcers.  

4.  Entitlement to service connection for a left leg deep 
venous insufficiency with ulcers.

5.  Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO). 

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in September 
2009.

In November 2008, the Veteran's representative stated that 
the Veteran was withdrawing his appeal on the issues of 
service connection for type II diabetes mellitus and service 
connection for emphysema.  At the September 2009 hearing, the 
Veteran clarified that while he wanted to withdraw his claim 
for diabetes, he actually intended to withdraw his appeal for 
service connection for hearing loss in his right ear, not 
emphysema.  As such, his claim for service connection for 
emphysema remains on appeal.  

The issues of service connection for a left foot disorder, a 
right foot disorder, a right leg deep venous insufficiency, 
and a left leg deep venous insufficiency are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's emphysema was not present in-service or for 
many years thereafter, nor is it causally related to his 
active duty service.  


CONCLUSION OF LAW

The Veteran's emphysema was not incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1153, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.300, 3.303, 3.307 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for emphysema, 
claiming that his exposure to second hand smoke during his 
active service led to his current disability.  His claim must 
be denied, however, as there is no competent evidence that 
the Veteran's emphysema was incurred during his period of 
active service.  

First, the Board acknowledges that the Veteran's service 
treatment records are incomplete.  Though the Veteran's 
examinations upon entrance and separation have been obtained, 
the Veteran spoke of seeking and receiving medical treatment 
throughout his active duty service.  It appears that records 
of this treatment have not been associated with the claims 
file.  The RO has been diligent in its attempts to locate the 
Veteran's records, having made multiple attempts to obtain 
the records from the usual government sources and from the 
Veteran himself.  The RO made a formal finding of 
unavailability in August 2008.

In appeals where a Veteran's service treatment records are 
unavailable, there is a heightened obligation to assist the 
appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).

The Board further recognizes that the Veteran is suffering 
from emphysema.  A February 2007 letter from Dr. David 
Pfizenmaier listed emphysema among a litany of current 
problems from which the Veteran suffers.  

For claims received after June 9, 1998, a Veteran's 
disability or death will not be service-connected on the 
basis that it resulted from personal injury suffered or 
disease attributable to the use of tobacco products by the 
Veteran during the Veteran's service. 38 U.S.C.A. § 1103(a); 
38 C.F.R. § 3.300 (a) & (b).  Here, the Veteran filed his 
claim for benefits based on service connection for emphysema 
in March 2007.  Because the appellant's claim was not filed 
until well after June 1998, service connection for this 
condition based upon his use of tobacco in service is legally 
barred.

Here, however, the Veteran does not allege that his current 
condition is a result of his own smoking.  Instead, as he 
explained in his September 2009 hearing, the Veteran contends 
that his emphysema is a result of the second hand smoke to 
which he was exposed.  The Veteran explained that, while on 
active duty, he was placed in a barracks with 40 to 50 other 
men, only 10 of whom did not smoke.  The Veteran described 
being so uncomfortable that he spoke to his Company Commander 
about the issue, and walls were later installed in the 
barracks.  Despite this effort, shortly after he left active 
duty service, the Veteran stated that he was diagnosed with 
asthma.  This asthma, he contends, progressed to the 
emphysema from which he now suffers.  Importantly, the 
Veteran stated that he himself never smoked.  Rather, all 
tobacco exposure he experienced was second-hand.  

The Veteran's claims are outweighed by the evidence of 
record.  Though the Veteran's service treatment records are 
incomplete, there is no evidence in the associated records 
that indicates the Veteran had any chronic respiratory 
disorder during his service.  Service treatment records do 
not show treatment for any chronic respiratory disorder such 
as asthma, chronic bronchitis or emphysema.  The Veteran's 
separation examination is silent for any complaints or 
findings of any respiratory disorder.  Thus the preponderance 
of the evidence is against finding that the Veteran had a 
chronic respiratory disorder such as emphysema in service.

Furthermore, in making its decision, the Board may consider 
the length of the period following service where the Veteran 
did not report the symptoms being complained of in the 
present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. 
Cir. 2000).  Here, there is no medical evidence of a 
respiratory disability until many years after service.  The 
earliest evidence of record demonstrating a diagnosis of 
chronic obstructive pulmonary disorder or emphysema comes in 
December 2006, more than 30 years after the Veteran's 
separation from active service, a gap the Board finds to be 
probative.  Thus, the medical evidence fails to show a 
continuity of symptomatology since service of the Veteran's 
emphysema.  

With regard to the Veteran's testimony, while the Veteran is 
certainly competent to describe his experience on active duty 
service, the Board does not find him to be credible.  In his 
September 2009 hearing, the Veteran denied ever smoking, 
stating instead that he was exposed solely to second-hand 
smoke.  Records from the Veteran's private treatment, 
however, reflect that the Veteran had told his doctors that 
he did smoke both while on active duty and for years 
afterwards.  

Lastly, there is no opinion in the medical evidence that 
provides a nexus between the Veteran's emphysema and any 
injury or disease incurred in service.  Although the Veteran 
sought to establish the requisite nexus via his testimony, 
the Board finds that it lacks credibility because there is no 
showing that he has any medical expertise.  Laypersons are 
not qualified to render medical opinions; thus such opinions 
are entitled to no weight.  Cromely v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board finds that the Veteran's emphysema was not present 
in-service or for many years thereafter, nor is it causally 
related to his active duty service.  Accordingly, the Board 
concludes that the Veteran's emphysema was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.300, 3.303, 3.307.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2007 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter also informed the Veteran of the five elements of a 
service connection claim and how he could substantiate each, 
thus satisfying the Dingess requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirement of the VCAA applies to all five elements of a 
service connection claim).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO was unable to obtain the Veteran's complete 
service treatment records.  The RO attempted to obtain these 
records both from government sources and from the Veteran 
himself.  The Veteran does not allege, however, that he 
received treatment for his emphysema (or any lung condition) 
while in service, so missing service treatment records 
present little possibility of prejudice against him.  The 
Veteran was also informed in a August 2008 letter of the 
other evidence he could submit in lieu of his records to 
substantiate his claim.  The Board thus finds that the VA has 
met the heightened duty to assist that arises in missing 
service treatment record cases.  See Washington, 19 Vet. App. 
at 369-71.

The RO obtained the Veteran's VA medical records, and the 
Veteran submitted records of his treatment from one private 
source.  Though the case is being remanded to obtain records 
germane to the service connection claims for leg and feet 
issues, the Veteran has not identified any prior treatment 
for his emphysema.  Despite being that he could do so, the 
Veteran did not inform the RO of any relevant private records 
germane to the issue of service connection for emphysema, nor 
did he provide a release to allow the RO to obtain them.  

A VA medical examination is also not required.  The Board may 
order an examination when the record shows that the Veteran 
has a current disability, indicates that this disability may 
be associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision 
on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board 
may order an RO to have a claimant examined.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there 
is no competent indication that the Veteran's emphysema is 
related to his active duty service.  The medical records 
associated with the claims file do not provide such a nexus, 
so the Board may consider the evidence already in the file 
without requiring a VA examination.

The Board notes that the evidence already of record is thus 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for emphysema is denied.  


REMAND

VA has a duty to assist Veterans in the procurement of 
records in support of a claim.  38 C.F.R. § 3.159(c) (2009).  
In his September 2009 hearing, the Veteran described 
receiving treatment for his conditions at various private 
hospitals and clinics, relatively soon after his discharge 
from service.  As this is the first time that he apprised VA 
of this treatment, VA has made no previous efforts to obtain 
these records.  Such an attempt should now be undertaken.  

The Veteran identified four specific possible sources of 
records: Dr. Knighton, a physician from the University of 
Minnesota who operated on the Veteran; North Memorial 
Hospital, where he was operated on in the mid-1990s; and two 
doctors from the North Clinic, Dr. Robert Helgern and Dr. 
David Neese.  The Veteran should be provided with a VA Form 
21-4142 (Authorization and Consent to Release Information) 
for each source to allow VA to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Take all steps necessary to request 
and obtain copies of the treatment records 
from providers identified by the Veteran 
in his September 2009 hearing, (Dr. 
Knighton, a physician from the University 
of Minnesota who operated on the Veteran; 
North Memorial Hospital, where he was 
operated on in the mid-1990s; and two 
doctors from the North Clinic).  The 
identified records should be associated 
with the claims file, if possible. The 
veteran should be advised that he can 
submit these treatment records to VA 
himself in lieu of providing an updated VA 
Form 21-4142.  

2.  After undertaking any additional 
development as may become indicated by the 
content of any records obtained, the 
RO/AMC should readjudicate the case.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the Veteran.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


